Citation Nr: 0615358	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in November 2001 and July 2004.  

The issues of entitlement to service connection for 
hypertension and a right hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The most probative medical evidence establishes that the 
veteran does not have an upper respiratory disorder that is 
etiologically related to his military service.

2.  The most probative medical evidence establishes that the 
veteran's bilateral hearing loss is not etiologically related 
to his military service.

3.  The most probative medical evidence establishes that the 
veteran's tinnitus is not etiologically related to his 
military service.

4.  In an unappealed decision, dated in November 1995, the RO 
denied entitlement to service connection for hypertension and 
a right hip disorder.

5.  The evidence received since the RO's November 1995 
decision which denied service connection for hypertension and 
a right hip disorder, which was not previously of record, and 
which is not cumulative of other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
upper respiratory disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

3.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  New and material evidence has been received since the 
RO's November 1995 decision which denied service connection 
for hypertension and a right hip disorder; the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection for an upper 
respiratory disorder, hearing loss, and tinnitus, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claims are for entitlement to 
service connection, he was given specific notice with respect 
to the elements of a basic service-connection claim, and he 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefits.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision, in keeping with Pelegrini.  Notice was pre-
decisional as per Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
both VA and private, affording him physical examinations as 
to hearing loss and tinnitus, and obtaining medical opinions 
as to the etiology and severity of hearing loss and tinnitus.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  

As to the claim for service connection for an upper 
respiratory disorder, no examination was provided.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the disability may be associated with 
the veteran's active service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  While the veteran has current allergic rhinitis, 
he has not brought forth any evidence suggestive of a causal 
connection between a current upper respiratory disability and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disability and 
service, and the veteran has not provided such evidence

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.





II.  New and material evidence claims

In a November 1995 rating decision, the RO denied the claims 
of service connection for a right hip injury and 
hypertension.  The veteran filed a notice of disagreement and 
the RO issued a statement of the case in May 1996, but the 
veteran failed to perfect a timely appeal of these two 
issues.  Therefore the November 1995 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.32 (2005).  

In March 2001, the veteran filed to reopen his claim.  In 
November 2001, the RO apparently reopened the claim and 
denied it on the merits.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in November 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's November 1995 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular disease and arthritis 
may be established based on a legal "presumption" by showing 
that either disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

At the time of the RO's November 1995 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had hypertension or a right hip disorder.  The 
relevant evidence received since the RO's November 1995 
decision shows that the veteran has received treatment for 
hypertension and a right hip disorder.  

This evidence that was not of record at the time of the RO's 
November 1995 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  The Board therefore finds 
that the submitted evidence is neither cumulative nor 
redundant, it bears directly and substantially upon the 
specific matters under consideration, and it, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  38 C.F.R. § 3.156.  
The claims are therefore reopened.




III.  Service Connection Claims

The veteran urges that he developed his current hearing loss 
and tinnitus due to acoustic trauma in service.  He was 
exposed to in-service acoustic trauma.  However, 
uncontroverted medical opinion indicates there is no 
relationship between the current hearing loss or tinnitus and 
service.  The veteran also contends that current upper 
respiratory problems began in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Sensorineural hearing loss shall be granted 
service connection although it was not otherwise established 
as incurred in service if manifested to a degree of 10 
percent or more within one year of separation from the 
military.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Based on testing conducted during a March 2004, VA 
audiological examination, the veteran's current hearing 
acuity meets the requirements of 38 C.F.R. § 3.385 for 
hearing disability.  That examination contains diagnoses of 
hearing loss and tinnitus.  However, entitlement to service 
connection for these disabilities still requires a showing of 
a causal nexus with military service.  

The veteran has claimed that he developed a hearing problem 
during his military service due to acoustic trauma.  He 
specifically reported being around and subjected to heavy 
artillery fire during military service.  Nonetheless, the 
veteran's service medical records revealed no abnormalities 
regarding the ears or hearing, and no indication of tinnitus.  

The veteran's hearing loss and tinnitus were first documented 
during the March 2004 VA examination.  At that time, he 
reported hearing problems which had grown gradually since 
1967.  He indicated that he had a history of ear infections, 
with the last one occurring in 1983.  Treatment records from 
David E. Garza, D.O., dated from August 2001 through June 
2003, reflect findings of normal ears, including tympanic 
membranes, tympanic membranes, and canals, with no exudate.  
There is no reported hearing loss or tinnitus.  

Although the veteran asserts that this hearing problem have 
progressively gotten worse since service, the VA examiner who 
conducted the examination in March 2004 concluded that it was 
not at least as likely as not that the veteran's hearing loss 
and tinnitus were due to acoustic trauma in service.  He 
cited the veteran's normal service separation examination, as 
well as the veteran's intercurrent history of a number of 
noisy jobs since military service, as support for his 
decision.  

The veteran claims that there is an etiological relationship 
between current hearing loss and tinnitus and his significant 
noise trauma in service.  According to Espiritu v. Brown, 2 
Vet. App. 492, 494 (1992), a layperson is competent to 
provide evidence on the incurrence of injury and resulting 
symptoms.  However, only a medical professional can provide 
competent, probative evidence regarding the diagnosis or 
etiology of a disability.

The only medical opinion regarding the etiology of his 
current hearing loss and tinnitus was provided by the VA 
examiner in March 2004 that is against the claims.  
The opinion was based on a review of the contemporaneous 
medical evidence, the veteran's related history, and his 
current examination.  The Board finds that the lack of 
treatment through the years supports the opinion.  To the 
extent that the record shows complaints of hearing loss and 
tinnitus since the March 2004 examination, the diseases have 
not been chronic since service, were not shown to be present 
in service, nor has any examiner related them to service.  
The veteran did not file a claim for these disorders until 
2003 and the first objective evidence of them was not until 
the 2004, over 35 years after his separation from active 
service.

Based on the contemporaneous medical evidence, which shows no 
nexus between the current bilateral hearing loss or tinnitus 
and service, the Board finds that the preponderance of the 
most probative evidence is against the claims.  When this 
contemporaneous medical evidence is considered in connection 
with the examiner's opinion of March 2004, the preponderance 
of the most probative evidence is against the award of 
service connection for bilateral hearing loss and tinnitus.  
As there is no competent medical evidence of hearing loss 
within one year of the veteran's separation from active 
military service in 1968, the presumptive service connection 
provisions of 38 C.F.R. § 3.307 and § 3.309 are not 
applicable.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss and tinnitus.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

As to the claim of service connection for an upper 
respiratory disorder, the Board notes that the veteran was 
treated in service for a respiratory condition due to a 
staph/strep condition.  This was in April 1967.  He had been 
having chest pains reportedly for two months.  The veteran 
reported no problems with the chest or respiratory system 
during his separation physical examination, and there was no 
pertinent diagnosis.  

Thereafter, records reflect that the veteran was not treated 
until August 2001, by David E. Garza, D. O.  Dr. Garza 
treated the veteran through June 2003 for allergic rhinitis 
and other non-related problems.  There is no suggestion of a 
relationship between the current problem and service, either 
reported by the veteran or noted by the doctor.  Similarly, 
VA treatment records dated from May 2001 through the present 
time do indicate minor symptoms, such as a reported stuffy 
nose in November 2003, but are negative as to an opinion that 
any disease or symptom is related to service.  

There is no medical evidence of a current disability related 
to service in this claim.  The only evidence of current 
disability related to service is the veteran's contentions.  
Although there is a current diagnosis, allergic rhinitis, it 
was first shown no earlier than 2001.  There was no chronic 
condition in service.  No health care provider has indicated 
there is current disability related to service, and the 
actual medical evidence, including that pertinent to service, 
does not establish that the disease was incurred in service.  
While the veteran is competent to describe the symptoms that 
he experienced, his statements are without significant 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the veteran's personal belief that he has the current 
disability, and that a relationship exists between the 
disability and his service, cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  All of the 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between an upper respiratory disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

To the extent that the veteran may have intended to argue 
that he has hearing loss, tinnitus, or an upper respiratory 
disorder as a result of exposure to Agent Orange, he has not 
been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, he cannot receive the benefit of a 
rebuttable presumption that he has condition that was caused 
by exposure to Agent Orange.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for hypertension is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.

Having submitted new and material evidence, the claim of 
entitlement to service connection for a right hip disorder is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.

Service connection for an upper respiratory disorder is 
denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Service connection for hypertension and a right hip disorder

Potentially relevant records have not been obtained by the 
RO.  The veteran has reported receiving treatment for high 
blood pressure from Jose A. Gutierrez, Jr., M.D. since 1978 
and from Dr. Glendary.  He also reported receiving treatment 
for his right hip and high blood pressure at the Laredo, 
Texas, VAOPC since 1995, and for his right hip from Philip 
Holzknecht, M.D.  These records should be obtained on remand.




This matter is remanded for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for high 
blood pressure from Jose A. Gutierrez, 
Jr., M.D., dated since 1978, and from Dr. 
Glendary.  

2.  Make arrangements to obtain the 
veteran's treatment records for a right 
hip disorder from Philip Holzknecht, M.D.  

3.  Make arrangements to obtain the 
veteran's treatment records for high 
blood pressure and a right hip disorder 
from the Laredo, Texas, VAOPC dated from 
1995 to 2001 and from 2005 forward.  

4.  When the action requested has been 
completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


